Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147393                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  BRIAN BONAR,                                                                                            David F. Viviano,
           Petitioner-Appellant,                                                                                      Justices


  v                                                                 SC: 147393
                                                                    COA: 310707
                                                                    MTT: 00-410948
  DEPARTMENT OF TREASURY,
          Respondent-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 30, 2013
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of Fradco, Inc v Dep’t of Treasury (Docket No. 146333) and SMK, LLC v Dep’t of
  Treasury (Docket No. 146335) are pending on appeal before this Court and that the
  decisions in those cases may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decisions in
  those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           p1021
                                                                               Clerk